10-3642 (L)
         Chen v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A089 249 852


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _____________________________________
13
14       MENGJUN CHEN,
15                Petitioner,
16                                                              10-3642 (L)
17                        v.                                    11-1511 (Con)
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Richard M. Evans, Assistant

         05212012-27
      1                             Director; Allen W. Hausman, Senior
      2                             Litigation Counsel, Office of
      3                             Immigration Litigation, U.S.
      4                             Department of Justice, Washington,
      5                             D.C.
      6
      7           UPON DUE CONSIDERATION of these petitions for review of

      8   two Board of Immigration Appeals (“BIA”) decisions, it is

      9   hereby ORDERED, ADJUDGED, AND DECREED that the petitions for

     10   review are DENIED.

11                Petitioner Mengjun Chen seeks review of: (1) an August

12        13, 2010, decision of the BIA affirming the January 20,

13        2009, decision of Immigration Judge (“IJ”) Sandy K. Hom,

14        denying her application for asylum, withholding of removal,

15        and relief under the Convention Against Torture, In re

16        Mengjun Chen, No. A089 249 852 (B.I.A. Aug. 13, 2010), aff’g

17        No. A089 249 852 (Immig. Ct. N.Y. City Jan. 20, 2009); and

18        (2) a March 28, 2011, decision of the BIA denying her motion

19        to reopen, In re Mengjun Chen, No. A089 249 852 (B.I.A. Mar.

20        28, 2011).     We assume the parties’ familiarity with the

21        underlying facts and procedural history in this case.

22                Under the circumstances of this case, we have reviewed

23        both the IJ’s and the BIA’s opinions.     See Zaman v. Mukasey,

24        514 F.3d 233, 237 (2d Cir. 2008); see also Yan Chen v.

25        Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

26        standards of review are well-established.     See Jian Hui Shao

27        v. Mukasey, 546 F.3d 138, 157-58, 168-69 (2d Cir. 2008).
          05212012-27                     2
 1           Chen, a native and citizen of the People’s Republic of

 2   China, sought relief from removal based on her claim that

 3   she fears persecution because has had more than one child in

 4   the United States, which they contend is in violation of

 5   China’s population control program.       For largely the same

 6   reasons as this Court set forth in Jian Hui Shao, 546 F.3d
7   138, we find no error in the agency’s denial of her

 8   application for relief.       See id. at 158-72.

 9           Chen’s motion to reopen was based on her claim that she

10   fears persecution in China based on her recent religious

11   conversion.       Contrary to Chen’s contention, there is no

12   indication that the BIA applied a standard other than the

13   prima facie standard in denying her motion to reopen.          See

14   id. at 168.       Furthermore, the BIA did not err in finding

15   that Chen failed to demonstrate her prima facie eligibility

16   for relief based on her religion.       See INS v. Abudu, 485

17 U.S. 94, 104-05 (1988); see also Hongsheng Leng v. Mukasey,

18   528 F.3d 135, 143 (2d Cir. 2008).

19           For the foregoing reasons, the petitions for review are

20   DENIED.       As we have completed our review, Chen’s motion for

21   a stay of removal in connection with this petition is DENIED

22   as moot.       Any pending request for oral argument in this


     05212012-27                       3
1   petition is DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b).

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk
6
7




    05212012-27                  4